DETAILED ACTION
Response to Arguments
Applicant’s AFCP2.0 amendments filed on 3/7/2022, with respect to the claims 10-18  by adding the phrase “sending, by the first device, the positioning reference signal to the second device through the second target access network; and wherein the second target access network useable to receive the positioning reference signal is determined by the second device, wherein the second target access network includes the first access network and the second access network; wherein a positioning measurement result is obtained, by the second device, based on the received positioning reference signa” to independent claim 1 and adding similar amendments to independent claims 7 and 13 overcome the rejections set forth in the Final Office Action dated 2/1/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Kilpatrick (US 20150038140) discloses the features of determining, by a first device (FIG. 4, 5, “Mobile Device 115-d”), a first target access network (Par. 133, “mobile device may perform or aid in the selection of the target cell based on the signal strength measurements for the identified”.) useable to transmit the positioning signal (FIG. 3-4, Par. 59, “the mobile device 115-a may report a signal strength measurement of the first base station 105-a, the current serving cell”. Par. 61), wherein the first target access network includes at least a first access network or a second access network (FIG. 1, Par. 46, 49, “The core network 130 may communicate with the base stations 105 via a backhaul link 132”), wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement (Kilpatrick, FIG. 2, 3A and 4, Par. 61 and 59“).

However, the prior art does not disclose or fairly suggest: "determining by a first device, a first target access network useable to transmit the positioning signal, wherein the first target access network includes at least a first access network and a second access network; and sending, by the first device, the positioning signal to a second device by the first target access network” in the context of figure 1b and “wherein the positioning signal comprises a positioning reference signal (PRS) useable for positioning measurement; and sending, by the first device, the positioning reference signal to the second device through the second target access network; and wherein the second target access network useable to receive the positioning reference signal is determined by the second device, wherein the second target access network includes the first access network and the second access network; wherein a positioning measurement result is obtained, by the second device, based on the received positioning reference signal”, along with other limitations of the independent claim 1, which are applied to the LTE base station and NR base station as in figure 1B and LTE positioning server and NR position server as in figure 1B. Claims 7 and 13 are rejected for the same reasons.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644